Digitally signed
                                                                           by Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                           Illinois Official Reports                       the accuracy and
                                                                           integrity of this
                                                                           document
                                   Appellate Court                         Date: 2021.03.01
                                                                           13:47:05 -06'00'



                  In re Estate of Crawford, 2019 IL App (1st) 182703



Appellate Court        In re ESTATE OF KEVIN CRAWFORD, Deceased (Wayne
Caption                Crawford, Claimant-Appellant, v. Erwin Schmidt, Independent
                       Administrator, Respondent-Appellee).–In re ESTATE OF ANITA
                       CRAWFORD, Deceased (Wayne Crawford, Claimant-Appellant, v.
                       Erwin Schmidt, Independent Administrator, Respondent-Appellee).



District & No.         First District, Fourth Division
                       Nos. 1-18-2703, 1-19-0113



Filed                  December 26, 2019



Decision Under         Appeal from the Circuit Court of Cook County, Nos. 17-P-1680, 17-
Review                 P-1681; the Hon. Mary Ellen Coghlan, Judge, presiding



Judgment               Affirmed.


Counsel on             Adrian Vuckovich, of Collins Bargione & Vuckovich, of Chicago, and
Appeal                 Fredrick C. Cappetta, of Cappetta & Associates, Ltd., of Oak Brook,
                       for appellant.

                       Richard Lee Stavins and Diana H. Psarras, of Robbins, Salomon &
                       Patt, Ltd., of Chicago, for appellee.
     Panel                     PRESIDING JUSTICE GORDON delivered the judgment of the
                               court, with opinion.
                               Justices Lampkin and Burke concurred in the judgment and opinion.


                                                OPINION

¶1        The instant consolidated appeals arise from the denial of a claim filed by claimant Wayne
      Crawford against the estates of decedents Kevin and Anita Crawford, claimant’s son and
      daughter-in-law, after the two were killed in an automobile accident. Claimant filed a claim
      against each estate, seeking reimbursement of $223,529.59 that he had paid to the decedents
      over 12 years, claiming that the payments were loans. Respondent Erwin Schmidt, the
      independent administrator of both estates and Anita Crawford’s father, filed a motion for
      summary judgment with respect to each estate, claiming that the Dead-Man’s Act (735 ILCS
      5/8-201 (West 2016)) meant that claimant could not establish that he had made any payments
      to the decedents or that any payments were loans and not gifts. The probate court granted
      summary judgment in respondent’s favor, denying claimant’s claim, and claimant appeals. For
      the reasons set forth below, we affirm.

¶2                                          BACKGROUND
¶3        The record on appeal establishes that decedents Kevin and Anita Crawford were killed in
      an automobile accident on February 16, 2017; Kevin was 52 years old, and Anita was 50 years
      old at the time of the accident. Decedents had three children, one of whom was also killed in
      the accident, and Anita’s parents were named as guardians of the other two children, both
      minors. 1 Respondent is Anita’s father, and claimant is Kevin’s father.
¶4        On March 14, 2017, respondent filed petitions for letters of administration in both
      decedents’ estates, and on April 10, 2017, the probate court appointed respondent as
      independent administrator for both estates. On the same day, the probate court entered an order
      finding decedents’ children to be their only heirs.
¶5        On August 4, 2017, claimant filed a claim against each estate, alleging that he had a claim
      for $223,529.55 against each estate jointly and severally. In support, claimant alleged that,
      beginning in 2005, decedents had financial burdens they were unable to satisfy and borrowed
      funds from claimant from time to time, which they agreed to repay; claimant alleged that these
      expenses typically included weekly groceries, utility bills, and payments on debts. Claimant
      further alleged that these expenses included leasing decedents a vehicle for their use, which he
      paid off after their deaths. Claimant alleged that he kept a contemporaneous log of the various
      amounts and dates on which decedents requested funds but that “many incidents of borrowing
      were not entered in the log.” Claimant alleged that he advanced decedents money from a home
      equity line of credit on his home, from his checking account, and by cash and credit card.
¶6        In support of his claim, claimant attached (1) a three-page handwritten contemporaneous
      log maintained by claimant, showing the date and amount of each disbursement, (2) a
      spreadsheet summarizing the transactions detailed in the log, (3) statements from PNC Bank,
         1
           One of the children turned 18 during the pendency of the instant litigation, while the other is
      currently 12 years old.

                                                   -2-
       showing checks paid from the home equity line of credit, (4) statements from US Bank,
       showing checks disbursed to decedents from claimant’s checking account, (5) an unsigned,
       unnotarized “affidavit” from claimant, containing the same allegations as included in the claim,
       and (6) the lease documents for the vehicle leased by claimant.
¶7         On October 5, 2017, respondent filed an answer to claimant’s claim, in which he stated that
       he “has no knowledge thereof sufficient to form a belief as to the truth of the allegations”
       concerning claimant’s payment of money to decedents.
¶8         On December 8, 2017, respondent filed a petition to partially settle a wrongful-death cause
       of action against the person who caused decedents’ death, which the probate court granted on
       December 23, 2017. Respondent also subsequently filed a petition to approve a structured
       settlement with decedents’ insurance company on April 18, 2018, which he amended on June
       15, 2018; the petition was granted on July 31, 2018.
¶9         On March 13, 2018, respondent filed a motion for summary judgment with respect to
       claimant’s claim against each estate, claiming that the Dead-Man’s Act precluded claimant
       from establishing that he made any loans to decedents. Respondent further argued that, to the
       extent that claimant could establish that he transferred any funds to decedents, such transfers
       were presumed to be gifts and claimant was unable to rebut the presumption because he could
       not establish that decedents understood the transfers to be loans. Respondent noted that
       claimant was relying on the testimony of (1) himself, (2) his daughter-in-law, Barbara, and
       (3) another son, Michael. 2 Respondent argued that claimant’s testimony was clearly barred by
       the Dead-Man’s Act, as was his handwritten log that purported to detail the transactions made.
       Respondent also argued that there was no exception that would permit the log to be admitted
       into evidence. Additionally, respondent claimed that, even if they were not barred by the Dead-
       Man’s Act, the testimony of Barbara and Michael added nothing to the proceedings, as neither
       had personal knowledge about decedents’ intentions. Finally, respondent noted that some of
       the purported transfers were from accounts on which Kevin was a joint owner and claimed
       that, therefore, claimant was paying Kevin money that legally belonged to him, which could
       not be characterized as a loan.
¶ 10       In response, claimant argued that he was able to overcome the presumption that his
       transfers were gifts, based on the documentary evidence provided by claimant and on
       testimonial evidence. Claimant argued that his own testimony would demonstrate his intent
       and that he would testify as to the foundation for the log that he prepared. Claimant also argued
       that Barbara’s testimony would demonstrate that decedents received money from claimant and
       would support claimant’s testimony as to the log and as to claimant’s intent. Claimant claimed
       that his testimony was not precluded by the Dead-Man’s Act because it fell under the
       foundational exception set forth in section 8-401 of the Code of Civil Procedure (Code) (735
       ILCS 5/8-401 (West 2016)). Claimant also argued that permitting the estates to retain the funds
       would result in unjust enrichment to the estates.
¶ 11       Attached to claimant’s response were two affidavits: his own affidavit and the affidavit of
       Barbara. In his affidavit, claimant averred that he lent various sums of money to the decedents
       between May 18, 2008, and February 2017 and that he intended that the monies be repaid in

           2
            The record shows that claimant is a widower and he and his late wife had four sons, three of whom
       are now deceased. Barbara Crawford is the widow of one of claimant’s sons, Wayne Jr., and Michael
       Crawford is claimant’s sole living son.

                                                     -3-
       full and never intended that the funds would constitute gifts. Claimant further averred that, as
       part of his recordkeeping, he maintained a handwritten log on which he listed the amount of
       each advancement, the date of each advancement, a running total of amounts due and owing,
       and “companion entries that each advancement was borrowed.” In her affidavit, Barbara
       averred that she “[had] personal knowledge of the transaction log kept by [claimant] and [had]
       personal knowledge of [decedents’] continual receipt of money from [claimant].” Barbara
       further averred that, “[d]uring the time in question, [she] had personal knowledge that
       [claimant’s] intent was to be repaid by the decedents and that [claimant] did not intend the
       advancements to be donative.”
¶ 12        On April 23, 2018, respondent filed a motion to strike claimant’s affidavit, claiming that
       claimant’s testimony in his affidavit as to what he did or what he thought was barred by the
       Dead-Man’s Act. Respondent further claimed that claimant’s attempt to authenticate a
       document in his affidavit was also barred by the Dead-Man’s Act and by hearsay rules of
       evidence. On the same day, respondent also filed a motion to strike Barbara’s affidavit,
       claiming that Barbara could not have personal knowledge of claimant’s intent and further
       claiming that, even if she could, the affidavit did not set forth any facts with particularity but
       only set forth conclusions.
¶ 13        In response to respondent’s motions to strike, claimant argued that the affidavits consisted
       of facts within the affiants’ personal knowledge and repeated the arguments made in his
       response to the motion for summary judgment concerning the applicability of section 8-401 of
       the Code.
¶ 14        On September 6, 2018, the probate court granted respondent’s motion to strike, finding that
       claimant’s testimony concerning the alleged loans was barred by the Dead-Man’s Act because
       “[t]estimony by an adverse party on his own behalf regarding events which took place in the
       presence of the deceased is inadmissible.” The court also found that the written log and
       claimant’s testimony about the log were similarly barred by the Dead-Man’s Act and did not
       fall under the exception set forth by section 8-401 of the Code. The court found that,
                “[r]egardless of whether the Claimant’s written log qualifies as a ‘book account or any
                other record or document’, as required by 735 ILCS 5/8-401, the Supreme Court of
                Illinois and the appellate courts of this state have consistently held that entries in a book
                of account for money loaned are not admissible, as that is not usually the subject matter
                of an account.”
       With respect to Barbara’s affidavit, the probate court found that her assertions regarding
       claimant’s intent were conclusory and not based on evidentiary facts to which she would be
       capable of testifying. Accordingly, the probate court struck claimant’s affidavit in its entirety
       and struck the paragraph of Barbara’s affidavit concerning claimant’s intent. The court also
       gave claimant leave to file an amended response to respondent’s motion for summary
       judgment, which he did not do. Instead, on October 5, 2018, claimant filed a motion to
       reconsider the probate court’s September 6, 2018, order striking claimant’s affidavits, arguing
       that the court erred in its application of the law.
¶ 15        On November 26, 2018, the probate court denied claimant’s motion to reconsider, finding
       unpersuasive claimant’s argument that his log was not a book of account but was an “other
       record or document” permitted under section 8-401. The court found that the legislature
       intended “other record[s] or document[s]” to refer to records and documents similar to account
       books, meaning that claimant’s log would not fall under that exception if it was truly different

                                                     -4-
       than a book of account, as claimant argued. The court also found that, apart from this evidence,
       claimant’s remaining evidence failed to overcome the presumption that the transfers were gifts.
       Accordingly, the probate court granted respondent’s motion for summary judgment and denied
       claimant’s claim.
¶ 16       On December 21, 2018, claimant filed notices of appeal with respect to both estates,
       appealing the September 6, 2018, order striking his affidavits and the November 26, 2018,
       order granting summary judgment and denying his claim. We consolidated the two appeals on
       March 29, 2019.

¶ 17                                           ANALYSIS
¶ 18        On appeal, claimant claims that the probate court erred in granting respondent’s motion to
       strike and in granting summary judgment in respondent’s favor. We have jurisdiction over the
       instant appeals pursuant to Illinois Supreme Court Rule 304(b)(1) (eff. Mar. 8, 2016), which
       permits appeals from “[a] judgment or order entered in the administration of an estate,
       guardianship, or similar proceeding which finally determines a right or status of a party.” The
       disallowance of a claim against an estate is one such order that may be appealed to this court.
       Ill. S. Ct. R. 304, Committee Comments (rev. Sept. 1988) (listing “allowing or disallowing a
       claim” as an example of an appealable order under Rule 304(b)(1)); Hines v. Department of
       Public Aid, 358 Ill. App. 3d 225, 228-29 (2005).

¶ 19                                            I. Motion to Strike
¶ 20        In the case at bar, we first consider the probate court’s decision on the motion to strike, as
       its decision to strike claimant’s affidavit and a portion of Barbara’s affidavit meant that
       claimant could not rely on those documents in support of his arguments concerning the motion
       for summary judgment, nor could he rely on the handwritten log that was purportedly
       authenticated by claimant’s affidavit. The sufficiency of affidavits filed in opposition to a
       motion for summary judgment is governed by Illinois Supreme Court Rule 191(a) (eff. Jan. 4,
       2013). Garland v. Sybaris Clubs International, Inc., 2019 IL App (1st) 180682, ¶ 37. Rule
       191(a) requires that affidavits (1) be based on the personal knowledge of the affiant, (2) set
       forth with particularity the facts on which the claim is based, (3) attach sworn or certified
       copies of documents that the affiant relied on, and (4) consist of facts admissible in evidence
       and not conclusions. Ill. S. Ct. R. 191(a) (eff. Jan. 4, 2013); Garland, 2019 IL App (1st)
       180682, ¶ 37. Strict compliance with the requirements of Rule 191(a) is necessary because an
       affidavit submitted in the context of summary judgment proceedings serves as a substitute for
       testimony at trial. Robidoux v. Oliphant, 201 Ill. 2d 324, 335-36 (2002). “In addressing a
       motion for summary judgment, a trial court may not consider evidence or testimony that would
       not be admissible at trial. [Citation.] Therefore, affidavits submitted in opposition to a motion
       for summary judgment must consist of facts admissible in evidence and not of conclusions.
       [Citation.]” Garland, 2019 IL App (1st) 180682, ¶ 37. We review de novo the propriety of a
       trial court’s striking all or part of an affidavit in the context of summary judgment proceedings.
       Garland, 2019 IL App (1st) 180682, ¶ 38. De novo consideration means we perform the same
       analysis that a trial judge would perform. XL Specialty Insurance Co. v. Performance Aircraft
       Leasing, Inc., 2019 IL App (1st) 181031, ¶ 62.
¶ 21        With respect to Barbara’s affidavit, the probate court struck paragraph 4, in which Barbara
       averred:

                                                    -5-
                   “During the time in question, I had personal knowledge that [claimant’s] intent was
               to be repaid by the decedents and that [claimant] did not intend the advancements to be
               donative.”
       The probate court struck this paragraph because it found that Barbara’s assertions regarding
       claimant’s intent were conclusory and were not based on evidentiary facts to which she was
       capable of testifying. We agree.
¶ 22       As an initial matter, we note that claimant’s arguments concerning Barbara’s affidavit are
       forfeited, as claimant does not make any argument concerning the affidavit in his brief on
       appeal. 3 Claimant does make a brief argument concerning paragraph 3 in his reply brief, but
       paragraph 3 was not stricken by the probate court. Moreover, it is well settled that points not
       argued in the appellant’s initial brief are forfeited. See Ill. S. Ct. R. 341(h)(7) (eff. May 25,
       2018) (“Points not argued are forfeited and shall not be raised in the reply brief, in oral
       argument, or on petition for rehearing.”); Wright-Young v. Chicago State University, 2019 IL
       App (1st) 181073, ¶ 101.
¶ 23       Additionally, even if claimant had properly presented his argument on appeal, we agree
       with the probate court on the merits. Paragraph 4 of Barbara’s affidavit is wholly conclusory,
       simply reciting that she “had personal knowledge” of claimant’s intent in making payments to
       decedents. The affidavit does not provide any support for this assertion or explain the basis of
       this conclusion as to claimant’s intent. As noted, Rule 191(a) requires that affidavits set forth
       with particularity the facts on which the claim is based and consist of facts admissible in
       evidence and not mere conclusions. Ill. S. Ct. R. 191(a) (eff. Jan. 4, 2013); Garland, 2019 IL
       App (1st) 180682, ¶ 37. Here, paragraph 4 of Barbara’s affidavit does not satisfy these
       requirements and, accordingly, the probate court correctly struck it.
¶ 24       We turn, then, to the main issue on appeal: whether the probate court properly struck
       claimant’s affidavit and, consequently, the handwritten log that was purportedly authenticated
       by that affidavit. In the case at bar, the probate court found that claimant was prohibited from
       testifying as to the alleged loans by the Dead-Man’s Act (Act) (735 ILCS 5/8-201 (West
       2016)). The Act is set forth in section 8-201 of the Code and provides, in relevant part:
               “In the trial of any action in which any party sues or defends as the representative of a
               deceased person or person under a legal disability, no adverse party or person directly
               interested in the action shall be allowed to testify on his or her own behalf to any
               conversation with the deceased or person under legal disability or to any event which
               took place in the presence of the deceased or person under legal disability ***.” 735
               ILCS 5/8-201 (West 2016).
¶ 25       Claimant does not dispute that the Act would generally apply to bar his testimony in the
       instant action. 4 Claimant is clearly both an adverse party and a person directly interested in


           3
             The sole reference to Barbara’s affidavit in the analysis portion of claimant’s brief is that
       “[claimant] clearly refuted any such presumption [of a gift], as did Barbara Crawford, both of whom
       clearly stated that the advances were not gifts and that it was expected that the advances were to be
       repaid.”
           4
             We note that, despite affirmatively acknowledging that the Act would normally apply in his initial
       brief on appeal, in his reply brief, claimant argues that respondent waived the prohibition of the Act by
       arguing that the transactions were gifts. As noted, claimant may not raise an argument for the first time

                                                       -6-
       the action. See In re Estate of Ierulli, 167 Ill. App. 3d 595, 599 (1988) (“In order to disqualify
       a witness as one directly interested in the action, the witness’ interest in the judgment must be
       such that some pecuniary gain or loss will come to the witness directly as an immediate result
       of the judgment.”). Accordingly, he would not be able to testify on his own behalf as to any
       conversations with decedents or to events taking place in their presence. The making of a loan
       to decedents would certainly fall within the purview of the Act’s prohibition. See, e.g., Smith
       v. Haran, 273 Ill. App. 3d 866, 876 (1995) (noting that testimony that the decedent paid money
       pursuant to a promissory note would “clearly qualify as an event” under the Act), overruled on
       other grounds by Gunn v. Sobucki, 216 Ill. 2d 602, 612 (2005); 5 Gunn, 216 Ill. 2d at 610
       (finding that testimony that a payment was not made as consideration under a bill of sale was
       considered an event under the Act). The Act bars evidence that the decedent could have refuted
       if he was alive. Gunn, 216 Ill. 2d at 609. In the case at bar, if decedents were alive, they would
       be able to refute claimant’s characterization of payments to them as loans. Thus, claimant’s
       testimony to the contrary as to those transactions would be barred by the Act. See Gunn, 216
       Ill. 2d at 611 (“Since a decedent is unable to testify about a payment, whether actually made
       or not, fairness dictates that an adverse party also be unable to testify as to the payment.”).
¶ 26        In the case at bar, instead of arguing that the Act is inapplicable, claimant argues that an
       exception applies. Under the Act, “[a]ny testimony competent under Section 8-401 of this Act,
       is not barred by this Section.” 735 ILCS 5/8-201(c) (West 2016). Section 8-401 of the Code is
       entitled “Account books and records” and provides, in relevant part:
                “Where in any action or proceeding, the claim or defense is founded on a book account
                or any other record or document, any party or interested person may testify to his or
                her account book, or any other record or document and the items therein contained; that
                the same is a book, record, or document of original entries, and that the entries therein
                were made by himself or herself, and are true and just; *** and thereupon the account
                book and entries or any other record or document shall be admitted as evidence in the
                cause.” 735 ILCS 5/8-401 (West 2016).
       Claimant argues that his handwritten log falls within the purview of this exception and,
       therefore, he is permitted to testify as to the document’s authenticity.
¶ 27        As an initial matter, we note that claimant’s statements as to his intent in making any
       transfers to decedents would not fall within the purview of section 8-401. Section 8-401 simply
       permits a party to satisfy the foundational requirements for admission of their records through
       their own testimony instead of requiring a clerk or other employee to testify to them, as was
       required under the common law. House v. Beak, 141 Ill. 290, 296-97 (1892) (discussing
       predecessor to section 8-401). 6 It does not provide an exception for the party to testify about



       in his reply brief. Moreover, respondent’s claim that claimant had failed to provide competent evidence
       rebutting the presumption of gift is in no way a waiver of the Act.
            5
              We note that, while the Smith court concluded that nonpayment under a promissory note would
       not constitute an event, the Gunn court overruled Smith on this point, finding that, “[f]or purposes of
       applying the Dead-Man’s Act, there is no logical basis for distinguishing between a payment made and
       one not made.” Gunn, 216 Ill. 2d at 610.
            6
              Our supreme court has indicated that the original form of the Act “is similar to today’s Act, except
       that the current version is slightly less restrictive.” Gunn, 216 Ill. 2d at 611. Thus, case law interpreting

                                                        -7-
       his intentions in making the transactions detailed in that record. Claimant provides no authority
       to suggest that the limited exception provided by section 8-401 should be expanded to
       incorporate testimony about the parties’ intentions in such a way. Accordingly, the probate
       court properly struck the portion of claimant’s affidavit concerning his intent in making any
       payments to decedents as barred under the Act.
¶ 28        With respect to claimant’s log and his statements intending to authenticate the log, section
       8-401 applies only where “the claim or defense is founded on a book account or any other
       record or document.” 735 ILCS 5/8-401 (West 2016). While section 8-401 does not define
       “book account,” 7 our supreme court has suggested that “[a]n account-book, to be used as
       evidence, should be the book containing an entry of transactions in the store, factory or office,
       as they occur in the regular order of business.” Kibbe v. Bancroft, 77 Ill. 18, 19 (1875). While
       it is arguable whether claimant’s log satisfies this definition, even if it did, such a log would
       not be admissible under section 8-401 because it is an account book detailing money
       purportedly lent to decedents. Our courts have consistently found that an account book for
       money lent is not admissible under section 8-401 or its predecessors. See, e.g., Windmiller v.
       McCartney, 108 Ill. App. 2d 264, 266-67 (1969) (“It appears to be the majority rule that unless
       there is a statute providing otherwise, books of account are inadmissible to show the payment
       or loan of money ***.”); In re Estate of Martine, 233 Ill. App. 94, 96 (1924) (“This statute has
       been construed a number of times by the Supreme Court and by this court and it has been
       uniformly held that entries in a book of account for money loaned are not admissible.”);
       MacKenzie v. Barrett, 148 Ill. App. 414, 417 (1909) (finding that notations on check stubs as
       evidence of loans were inadmissible, as “[i]t would seem that the stubs are no stronger evidence
       than entries in appellee’s book of loans to the deceased of the several sums for which the checks
       were given, made at the same times at which the checks were given. Such entries of charges
       for money loaned would not be evidence.”); Ruggles v. Gatton, 50 Ill. 412, 416 (1869) (noting
       that the supreme court had previously found that an account book for money lent was not
       admissible in evidence and finding that “[t]he rule there announced has been repeatedly
       recognized by subsequent decisions of this court, and without any modification. It must,
       therefore, be regarded as the settled law of the court.”); Boyer v. Sweet, 4 Ill. 120, 122-23
       (1841) (admission of account books “would not apply to an account for money lent, as that is
       not usually the subject matter of [an] account, notes being generally taken”). The rationale
       behind such a rule is that loans are usually documented in ways other than through an account
       book, namely, through the execution of notes evidencing the loans. See Windmiller, 108 Ill.
       App. 2d at 266-67 (noting that the rule prohibiting admission of account books for loans of
       money is based “on the ground that as the person paying or loaning money has it in his power
       to perpetuate evidence of that fact by taking a receipt or note, [so] the reason for admitting a
       party’s books of account as evidence in his own behalf does not then exist”); Boyer, 4 Ill. at
       122-23 (noting that “notes [are] generally taken” as evidence of money lent). Accordingly,
       even if claimant’s log was an account book, it would not be admissible under the exception set
       forth in section 8-401 because it is purportedly an account book for money loaned to decedents.


       older versions of the Act has been used in interpreting the current version. See, e.g., Gunn, 216 Ill. 2d
       at 612.
           7
             We note that the case law, as well as section 8-401 itself, use the terms “book account” and
       “account book” interchangeably.

                                                       -8-
¶ 29        However, that is not the end of our inquiry. Section 8-401 applies where “the claim or
       defense is founded on a book account or any other record or document.” (Emphasis added.)
       735 ILCS 5/8-401 (West 2016). Therefore, we must thus consider whether claimant’s log falls
       within this second category of admissible documents. “The fundamental objective of statutory
       construction is to ascertain and give effect to the intent of the legislature.” 1010 Lake Shore
       Ass’n v. Deutsche Bank National Trust Co., 2015 IL 118372, ¶ 21 (citing Bettis v. Marsaglia,
       2014 IL 117050, ¶ 13). “The most reliable indicator of legislative intent is the statutory
       language, given its plain and ordinary meaning.” 1010 Lake Shore Ass’n, 2015 IL 118372, ¶ 21
       (citing State Building Venture v. O’Donnell, 239 Ill. 2d 151, 160 (2010)). “A reasonable
       construction must be given to each word, clause, and sentence of a statute, and no term should
       be rendered superfluous.” 1010 Lake Shore Ass’n, 2015 IL 118372, ¶ 21 (citing Slepicka v.
       Illinois Department of Public Health, 2014 IL 116927, ¶ 14). “ ‘[W]hen statutory language is
       plain and certain the court is not free to give it a different meaning.’ ” Kalkman v. Nedved,
       2013 IL App (3d) 120800, ¶ 12 (quoting In re Estate of Hoehn, 234 Ill. App. 3d 627, 629
       (1992)). “[A] court may not depart from the plain statutory language by reading into it
       exceptions, limitations, or conditions not expressed by the legislature.” Kalkman, 2013 IL App
       (3d) 120800, ¶ 12 (citing In re Estate of Ellis, 236 Ill. 2d 45, 51 (2009)).
¶ 30        However, “[i]t is a ‘fundamental principle of statutory construction (and, indeed, of
       language itself) that the meaning of a word cannot be determined in isolation, but must be
       drawn from the context in which it is used. [Citations.]’ ” Corbett v. County of Lake, 2017 IL
       121536, ¶ 27 (quoting Deal v. United States, 508 U.S. 129, 132 (1993)). The terms in a statute
       are not to be considered in a vacuum; instead, “the words and phrases in a statute must be
       construed in light of the statute as a whole, with each provision construed in connection with
       every other section. [Citations.]” (Internal quotation marks omitted.) Corbett, 2017 IL 121536,
       ¶ 27. “[D]issecting an individual word or phrase from a statutory provision and mechanically
       applying to it a dictionary definition is clearly not the best way of ascertaining legislative
       intent.” Corbett, 2017 IL 121536, ¶ 28.
¶ 31        In the case at bar, we must determine whether section 8-401’s reference to “any other
       record or document” (735 ILCS 5/8-401 (West 2016)) may be interpreted to include a log of
       transfers of money purportedly loaned to a decedent, despite the fact that such a document is
       prohibited if it is considered to be a book account. The original form of section 8-401, enacted
       in 1867, did not contain this language—it simply referred to “a book account.” 1867 Ill. Laws
       184 (§ 3). The additional language was added in 1949, when the statute was amended to apply
       to “a book account or any other record or document.” 1949 Ill. Laws 919 (§ 3). At least one
       court has interpreted the amended statute to continue to prohibit a book purporting to document
       loans, reasoning that the party claiming to have made the loan had it in his power to perpetuate
       evidence of a loan by virtue of issuing a note or even a receipt. See Windmiller, 108 Ill. App.
       2d at 266-67. Thus, under this interpretation, claimant’s log in the instant case would not fall
       within section 8-401’s exception.
¶ 32        In interpreting section 8-401, we are also guided by the use of the cardinal rule of statutory
       construction known as ejusdem generis. “Under the ejusdem generis doctrine, when a statutory
       clause specifically describes several classes of persons or things and then includes ‘other
       persons or things,’ the word ‘other’ is interpreted to mean ‘other such like.’ ” Pooh-Bah
       Enterprises, Inc. v. County of Cook, 232 Ill. 2d 463, 492 (2009) (quoting People v. Davis, 199
       Ill. 2d 130, 138 (2002)). “Ejusdem generis is a ‘common drafting technique designed to save


                                                    -9-
       the legislature from spelling out in advance every contingency in which the statute could
       apply.’ ” Pooh-Bah Enterprises, 232 Ill. 2d at 492 (quoting 2A Norman J. Singer & J.D.
       Shambie Singer, Statutes and Statutory Construction § 47:17, at 370-73 (7th ed. 2007)).
¶ 33       Similarly, under the canon of statutory construction known as noscitur a sociis, “ ‘a word
       is given more precise content by the neighboring words with which it is associated.’ ” Corbett,
       2017 IL 121536, ¶ 31 (quoting United States v. Williams, 553 U.S. 285, 294 (2008)). Such a
       canon is particularly useful when construing one term in a list, in order to avoid interpreting
       the term so broadly that it is inconsistent with its accompanying words, “thus giving unintended
       breadth to [legislative acts]. [Citation.]” (Internal quotation marks omitted.) Corbett, 2017 IL
       121536, ¶ 32.
¶ 34       On the other hand, as claimant points out, statutes should be interpreted so that no clause
       is meaningless, meaning that “any other record or document” (735 ILCS 5/8-401 (West 2016))
       must mean something other than a “book account” (735 ILCS 5/8-401 (West 2016)). See 1010
       Lake Shore Ass’n, 2015 IL 118372, ¶ 21 (citing Slepicka, 2014 IL 116927, ¶ 14). Additionally,
       the “list” to be considered in this case consists of one item, namely, a book account, making it
       more challenging to draw firm conclusions as to the meaning of “other record[s] or
       document[s]” (735 ILCS 5/8-401 (West 2016)). In the case at bar, however, we must ultimately
       agree with respondent that claimant’s log would not fall within the purview of section 8-401.
¶ 35       As noted, the reason behind the exception that is now codified in section 8-401 was to
       permit a party to testify to his own books, which he was not permitted to do under the common
       law. House, 141 Ill. at 296; see also Boyer, 4 Ill. at 122 (noting that English common law did
       not permit the books of a tradesman to be admitted into evidence without the testimony of a
       clerk). The rule did not alter the common-law rule that the records themselves were required
       to contain entries that were made contemporaneously in the ordinary course of business by a
       person whose duty it was to make them. House, 141 Ill. at 296. 8 Thus, the records permitted
       by the predecessor to section 8-401 were created in the context of business transactions. By
       contrast, in the case at bar, the records sought to be admitted into evidence by claimant concern
       personal transactions: transfers of money between claimant and his son and daughter-in-law.
       The fact that claimant allegedly intended to be repaid for these payments does not change their
       personal character. Claimant does not claim to have been in the business of making loans or
       engaging in other financial matters. Thus, interpreting section 8-401 to encompass these types
       of transfers means interpreting it to allow an entirely different character of transaction—
       personal transactions and not business transactions. We see nothing in the language, history,
       or prior interpretations of section 8-401 that would permit such an expansive reading of the
       statute, nor has claimant presented any case law in which the statute has been so interpreted.
       Accordingly, we cannot find that claimant’s log falls within the exception set forth by section
       8-401, and therefore, it—and claimant’s testimony attempting to authenticate it—was barred
       by the Dead-Man’s Act and was properly stricken by the probate court. 9



           8
            This rule is presently codified in Illinois Supreme Court Rule 236(a) (eff. Aug. 1, 1992).
           9
            Claimant suggests that we should decline to follow the Act, arguing that the “modern trend” is to
       refuse to apply the Act. However, the Act has been applied by our supreme court as recently as 2005,
       in Gunn, 216 Ill. 2d 602, and we cannot simply decline to apply a statute that remains good law. See
       also Doe v. Dilling, 228 Ill. 2d 324, 327 n.6 (2008) (referencing the Act in a footnote); Brenner v.

                                                    - 10 -
¶ 36       We note that claimant makes several arguments that the log falls within a hearsay exception
       and is therefore admissible on that basis. However, the Illinois Rules of Evidence, in which the
       exceptions to hearsay are set forth, specifically provide that “[a] statutory rule of evidence is
       effective unless in conflict with a rule or a decision of the Illinois Supreme Court.” Ill. R. Evid.
       101 (eff. Jan. 6, 2015). Accordingly, as the Act prohibits the admission of claimant’s affidavit
       and log, that statutory rule would govern. See In re Estate of Gott, 213 Ill. App. 3d 297, 301
       (1991) (declining to apply hearsay exceptions where the Act barred the testimony sought to be
       admitted). Therefore, the probate court properly granted respondent’s motions to strike
       claimant’s and Barbara’s affidavits, as well as the log purportedly authenticated by claimant’s
       affidavit.

¶ 37                                 II. Motion for Summary Judgment
¶ 38        Next, we consider whether the probate court properly granted respondent’s motion for
       summary judgment. A trial court is permitted to grant summary judgment only “if the
       pleadings, depositions, and admissions on file, together with the affidavits, if any, show that
       there is no genuine issue as to any material fact and that the moving party is entitled to a
       judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West 2016). The trial court must view
       these documents and exhibits in the light most favorable to the nonmoving party. Home
       Insurance Co. v. Cincinnati Insurance Co., 213 Ill. 2d 307, 315 (2004). We review a trial
       court’s decision to grant a motion for summary judgment de novo. Outboard Marine Corp. v.
       Liberty Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992). As noted, de novo consideration
       means we perform the same analysis that a trial judge would perform. XL Specialty Insurance
       Co., 2019 IL App (1st) 181031, ¶ 62.
¶ 39        “Summary judgment is a drastic measure and should only be granted if the movant’s right
       to judgment is clear and free from doubt.” Outboard Marine Corp., 154 Ill. 2d at 102. However,
       “[m]ere speculation, conjecture, or guess is insufficient to withstand summary judgment.”
       Sorce v. Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328 (1999). The party moving for
       summary judgment bears the initial burden of proof. Nedzvekas v. Fung, 374 Ill. App. 3d 618,
       624 (2007). The movant may meet his burden of proof either by affirmatively showing that
       some element of the case must be resolved in his favor or by establishing “ ‘that there is an
       absence of evidence to support the nonmoving party’s case.’ ” Nedzvekas, 374 Ill. App. 3d at
       624 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). “ ‘The purpose of summary
       judgment is not to try an issue of fact but *** to determine whether a triable issue of fact
       exists.’ ” Schrager v. North Community Bank, 328 Ill. App. 3d 696, 708 (2002) (quoting Luu
       v. Kim, 323 Ill. App. 3d 946, 952 (2001)). We may affirm on any basis appearing in the record,
       whether or not the trial court relied on that basis or its reasoning was correct. Ray Dancer, Inc.
       v. DMC Corp., 230 Ill. App. 3d 40, 50 (1992).
¶ 40        In the case at bar, the probate court granted respondent’s motion for summary judgment
       because it found that claimant had not established that the transfers from claimant were loans
       and not gifts. 10 A transfer from a parent to a child is presumed to be a gift. In re Marriage of

       Evelyn Statsinger Trust, 2018 IL App (1st) 180131, ¶ 15 (appellate court referencing Act in discussing
       testimony).
            10
               We note that, on appeal, claimant briefly argues that if he does not prevail on his claims regarding
       the existence of a loan, he should be permitted to recover based on an unjust enrichment theory.

                                                       - 11 -
       Marcello, 247 Ill. App. 3d 304, 314 (1993); see also In re Marriage of Patel, 2013 IL App
       (1st) 112571, ¶ 76; In re Marriage of Hluska, 2011 IL App (1st) 092636, ¶ 88; Frey v.
       Wubbena, 26 Ill. 2d 62, 70-71 (1962). Courts have also applied such a presumption to a transfer
       from a parent to a son- or daughter-in-law, especially when the transfer was to both the child
       and the in-law. See Judgment Services Corp. v. Sullivan, 321 Ill. App. 3d 151, 158 (2001);
       In re Estate of McCormick, 262 Ill. App. 3d 163, 170 (1994). In the case at bar, there is no
       dispute that such a presumption of gift would apply to the transfers made from claimant to
       decedents.
¶ 41       A party seeking to overcome the presumption of a gift must do so by “clear, convincing,
       unequivocal and unmistakable evidence.” In re Estate of Wilson, 81 Ill. 2d 349, 357 (1980).
       “Clear and convincing” evidence is “the quantum of proof that leaves no reasonable doubt in
       the mind of the fact finder as to the truth of the proposition in question.” Bazydlo v. Volant,
       164 Ill. 2d 207, 213 (1995).
¶ 42       In the case at bar, the evidence presented by claimant in support of his claim, apart from
       the evidence that was stricken by the probate court, consisted of (1) claimant’s home equity
       line of credit account statements, showing withdrawals on various dates, (2) copies of checks
       from claimant’s checking account, showing checks made payable to decedents, and (3) a lease
       agreement in which claimant leased a Volkswagen. At best, this evidence shows that claimant
       wrote checks to decedents from his checking account—the home equity account statements
       and the lease agreement make no reference to decedents at all. The evidence certainly does not
       establish by clear and convincing evidence that any transfers made to decedents were not gifts,
       meaning that the presumption that they were gifts remains unrebutted.
¶ 43       We find unpersuasive claimant’s argument that the question of his donative intent is a
       question of fact that is inappropriate for summary judgment. This would be the case if claimant
       had, in fact, provided evidence of such. However, in the case at bar, claimant did not present
       any admissible evidence as to his intent—for instance, there was no testimony that a
       disinterested individual had observed any conversations between claimant and decedents
       regarding the transfers, there was no testimony that claimant or decedents had any
       conversations regarding their intent in making or receiving the funds, and there was no
       documentation showing that decedents and claimant had entered into loan agreements. The
       only evidence as to claimant’s intent was his self-serving affidavit and log, both of which were
       properly stricken under the Dead-Man’s Act. Accordingly, the probate court properly granted
       summary judgment in respondent’s favor and denied claimant’s claims against decedents’
       estates.

¶ 44                                         CONCLUSION
¶ 45      For the reasons set forth above, the probate court’s judgment is affirmed. The probate court
       properly struck paragraph 4 of Barbara’s affidavit, as it was conclusory and did not set forth


       However, claimant did not plead an alternative unjust enrichment theory in the claims that he filed
       before the probate court. Moreover, it is well settled that an unjust enrichment claim is not available
       where an express contract is alleged. People ex rel. Hartigan v. E&E Hauling, Inc., 153 Ill. 2d 473, 497
       (1992) (“Because unjust enrichment is based on an implied contract, where there is a specific contract
       which governs the relationship of the parties, the doctrine of unjust enrichment has no application.”
       (Internal quotation marks omitted.)).

                                                     - 12 -
       any evidentiary facts to which she was capable of testifying. The court also properly struck
       claimant’s affidavit and his handwritten log, as they were barred by the Act. Finally, the court
       properly granted summary judgment in respondent’s favor and denied claimant’s claims with
       respect to both decedents’ estates.

¶ 46      Affirmed.




                                                  - 13 -